DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B (fig. 2A-B) which applicant asserts corresponds to claims 1-3 in the reply filed on 10-8-2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined without undue burden and that time and expenses can be saved when restriction is not required.  This is not found persuasive because a proper traversal requires applicant to distinctly and specifically point out errors in the restriction.  In contrast applicant only makes generic assertions that the multiple species could be examined together without undue burden without a showing of how the groupings of this application would not create an undue burden.  Moreover a savings in time and expenses for the applicant is not relevant as to whether there is a burden to search on the examiner.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikizawa (US 2017/0221800).
[claim 1] A semiconductor sub-assembly (fig. 2, 6), comprising: a single or a plurality of semiconductor chips (CP1, fig. 6) having a first electrode (BE, fig. 6, [0076]) formed on the lower surface thereof, having a second electrode (left P1, fig. 6, [0057]) formed on the upper surface thereof, and having a plurality of chip-side signal electrode pads (right P1 in fig. 6 as well as the line of P1s in fig. 2 connecting to the upper LDs) formed at one end of the upper surface thereof; an embedded substrate (MR, BD1, fig. 6) in which the semiconductor chip is embedded; and a plurality of extension signal electrode pads (top LD pads in fig. 2, also seen in fig. 6 to the right) connected to each of the chip-side signal electrode pads (fig. 2,6), wherein the extension signal electrode pad is formed on the embedded substrate in a size greater than the chip-side signal electrode pad when viewed on the plane (fig. 2, 6).
[claim 2] The semiconductor sub-assembly of claim 1, wherein an opening for receiving the semiconductor chip is formed in the embedded substrate (opening in BD1 receiving BE and CP1, fig. 5) wherein the first electrode is electrically and thermally connected to a first electrode pad (GM, fig. 6, [0076]) installed on the entire lower surface of the embedded substrate, and the second electrode is exposed to the upper 
[claim 3] The semiconductor sub-assembly of claim 1, wherein when the plurality of semiconductor chips are connected in parallel, the first electrode and the second electrode are commonly used (since the requirements of the claim are conditional on a plurality of chips being connected in parallel, the single semiconductor chip CP1 in the prior art would not require these limitations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898